DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 04/07/2021, Applicant, on 05/26/2021, amended Claims 1, 3-5, 7-9 and 11-13, 15-17 and 19; Claims 2, 6, 10, 14, 18 and 20 are as originally presented. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	New Objection to Claims added in light of Applicant’s amendments. 

5.	The prior 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §102 rejection of Claims withdrawn in light of Applicant’s amendments and arguments.  

7.	The prior 35 USC §103 rejection of Claims withdrawn in light of Applicant’s amendments and arguments, and new 35 USC §103 rejection added.  



Claim Objections

8.	Claim 1 objected to because of the following informalities: 
Claim 1 recites "a communications module that when executed by the one or more processors cause" at line 13 instead of "a communications module that when executed by the one or more processors causes".
Appropriate correction is required.



Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of system (machine), method (process), or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

11.	Claim 9 recites A method for deactivating at least one driver, the method comprising the steps of: generating a list that includes an identity and an activity state of the at least one driver, wherein the activity state indicates that the at least one driver is one of active and inactive; receiving determining that the at least one driver indicated as active on the list is inactive based on an activity factor; and deactivating the at least one driver determined to be inactive by changing the activity state of the at least one driver to inactive, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because determining the activity status of a driver is a business process including agreements in the form of contracts, and also involves managing personal behavior or relationships or interactions between people. Claims 1 and 17 recite a similar abstract idea.
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a vehicle, one or more processors, a network access device that is in communication with the processor of the MaaS system, one or more sensors of the vehicle, a vehicle data collection device of the vehicle, a memory 
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 41-52, 68-69 and 72-75 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-5, 7-8, 10-13, 15-16 and 18-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements 
Dependent Claims 2-5, 7-8, 10-13, 15-16 and 18-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 41-52, 68-69 and 72-75 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f). 
Dependent Claims 6 and 14 directed to the preset period of time is based on a learned response of the at least one driver to at least one prior deactivation message, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices 
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

13.	Claims 1-3, 9-11 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Publication Number 20180108103 A1 - hereinafter Li) in view of Hansen et al. (US Patent Publication Number 20190156254 A1- hereinafter Hansen).

14.	As per Claim 1, Li teaches:
A Mobility-as-a-Service (“MaaS”) system for deactivating at least one driver of a vehicle, the MaaS system [LI reads on: Fig. 1, system 100; para 2, "This application relates generally to management of on-demand services. Specifically, the present disclosure relates to matching and displaying service requests and available vehicles."; para 3, "On-demand services, such as transportation service, hailing services, are commonly used in people's daily life. When a service requestor sends out a service request for a transportation service, he or she may desire to know information related to vehicles available to provide the transportation service for him or her, .."; para 120, "In some embodiments, a driver terminal may update status information. For example, when a driver responds to a service request, the access status of the driver terminal may be changed from the first access status to the second access status. The updated status information may be transmitted from the driver terminal to the computer server. The vehicle associated with the driver terminal may be excluded from the candidate vehicles, .. For example, the computer server may determine members of the candidate vehicles in real time and the first passenger terminal may dynamically update the electronic map. Accordingly, if a candidate vehicle moves out of the first predetermined region, the computer server may remove the vehicle from being a candidate vehicle. Accordingly, the vehicle may disappears in real time from the electronic map as a candidate vehicle."] comprising: 
one or more processors; a network access device in communication with the one or more processors, the network access device configured to transmit and receive information from at least one of a device of the at least one driver and the vehicle of the at least one driver [LI reads on: Fig. 1, system 100, provider terminal 140; Fig. 2, system 200, CPU 220; Fig. 3, processing engine 112; para 35, "FIG. 1 is a block diagram of an exemplary on-demand service system 100 according to some embodiments of the present disclosure. For example, the on-demand service system 100 may be an online transportation service platform for transportation services such as taxi hailing, chauffeur service, express car, carpool, bus service, driver hire and shuttle service. The on-demand service system 100 may be an online platform including a server 110, a network 120, a requestor terminal 130, a provider terminal 140, and a database 150. The server 110 may include a processing engine 112."; para 57, "The modules in the processing engine 112 may be connected to or communicate with each other via wired connection or a wireless connection."; para 72, " In some embodiments, the computer serer may select the candidate vehicles for the first service request based on one or more online driver terminals. An online driver terminal may refer to a driver terminal that logs in the online transportation service platform. The online driver terminal(s) may keep communication with the computer sever through a signal. The signal may include a wireless signal and/or a wired signal. In some embodiments, the online driver terminal(s) may be detected by a wireless signal. The online terminal(s) may periodically transmit a wireless signal with a certain frequency to the computer server. The wireless signal may be received by the computer server directly or by one or more base stations which may have established communication with the computer server. In some embodiments, the signal may be transmitted via the network 120. For example, the signal may be received by a router around the online driver terminals, and the router may be connected with an internet."]; a memory device in communication with the one or more processors, the memory device storing [LI reads on: Fig. 2, communication bus 210, CPU 220, ROM 230, RAM, 240, DISK 270; para 4, "A first aspect of the present disclosure relates to a system for matching a transportation service request and candidate vehicles. The system may include at least one processor and a computer-readable storage medium storing a first set of instructions for monitoring a target vehicle."; para 48, "The computing device 200, for example, may include COM ports 250 connected to and from a network connected thereto to facilitate data communications. The computing device 200 may also include a central processing unit (CPU) 220, in the form of one or more processors, for executing program instructions. The exemplary computer platform may include an internal communication bus 210, program storage and data storage of different forms, for example, a disk 270, and a read only memory (ROM) 230, or a random access memory (RAM) 240, for various data files to be processed and/or transmitted by the computer."]: 
a driver list generating module that when executed by the one or more processors cause the one or more processors to generate a list that includes an identity and an activity state of the at least one driver, wherein the activity state indicates that the at least one driver is one of active and inactive [LI reads on: Fig. 4, Obtaining status information of a plurality of vehicles from a plurality of driver terminals 420; para 59, "The driver terminal may be associated with a vehicle."; para 66, "In some embodiments, the status information may include whether the driver terminal(s) associated with the vehicle(s) are online or not, whether the driver terminal(s) are idle or not."; para 70, "In step 430, the computer server may determine one or more candidate vehicles based on the transportation service request and/or the status information. The candidate vehicle(s) may refer to vehicle(s) available to provide the requested transportation service of the first service request."; para 71, "In some embodiments, the number of the candidate vehicle(s) may be determined based on the number of driver terminal(s) associated with the candidate vehicle(s). For example, the computer server may count the number of driver terminal(s) within the second predetermined region (e.g., a region within 2 kilometers) around the pickup location of the first service request. The computer server may count the number of the driver terminal(s) based on, for example, a satellite map of the second predetermined region, the status information of the vehicle(s) obtained in a certain time interval, a traffic system that may detect moving vehicle(s) in real-time, or any information capable of identifying vehicle(s) or driver terminal(s) within the second predetermined region around the pickup location." - The computer server may count the number of the driver terminal(s) based on a traffic system that may detect moving vehicle(s) in real-time, or any information capable of identifying vehicle(s) or driver terminal(s) within the second predetermined region around the pickup location is wherein the activity state indicates that the at least one driver is one of active and inactive; para 120, as above]; 
a communications module that when executed by the one or more processors causes the one or more processors [LI reads on: para 50, "FIG. 3 is a block diagram illustrating an exemplary processing engine 112 according to some embodiments of the present disclosure. The processing engine 112 may include an acquisition module 302, a determination module 304, a matching module 306, and an allocation module 308."; para 57, "The modules in the processing engine 112 may be connected to or communicate with each other via wired connection or a wireless connection."] to receive vehicle sensor information from one or more sensors of the vehicle from a vehicle data collection device of the vehicle [LI reads on: para 73, "In some embodiments, the online driver terminals may send status information to the computer server. The computer server may detect the amount of online vehicles based on the status information. The online driver terminal(s) may include idle driver terminal(s) or non-idle driver terminal(s). The idle driver terminal(s) may be associated with empty or non-full vehicle(s) that may have capacity of providing requested transportation service. The non-idle driver terminal(s) may be associated with vehicle(s) without capacity of providing requested transportation service, for example, a full vehicle."; para 75, "In some embodiments, the current position(s) of the candidate vehicle(s) may be determined based on GPS location(s)."; para 101, "In some embodiments, the computer server may update the location information of the candidate vehicle(s). For example, the computer server may update the real-time location(s) of the candidate vehicle(s) based on GPS location(s) of the driver terminal(s) associated with the candidate vehicle(s)." - GPS is a sensor], ... 
... a driver state module that when executed by the one or more processors cause the one or more processors to determine that the at least one driver indicated as active on the list is inactive based on an activity factor that is based on the vehicle sensor information [LI reads on: para 73, "In some embodiments, the online driver terminals may send status information to the computer server. The computer server may detect the amount of online vehicles based on the status information. The online driver terminal(s) may include idle driver terminal(s) or non-idle driver terminal(s). The idle driver terminal(s) may be associated with empty or non-full vehicle(s) that may have capacity of providing requested transportation service. The non-idle driver terminal(s) may be associated with vehicle(s) without capacity of providing requested transportation service, for example, a full vehicle." - The non-idle driver terminal(s) may be associated with vehicle(s) without capacity of providing requested transportation service, for example, a full vehicle is the at least one driver indicated as active on the list is inactive based on an activity factor; para 75, as above]; and 
a deactivation module that when executed by the one or more processors cause the one or more processors to deactivate the at least one driver determined to be inactive by changing the activity state of the at least one driver to inactive [LI reads on: Fig. 3, Allocation module 308; para 73, as above; para 85, "In step 520, the computer server may determine an access status of vehicle(s). The access status (i.e., availability to accept a service request) may include a first access status and a second access status. The first access status may mean that the driver terminal has an access to a service request, i.e., the vehicle associated with the driver terminal may be available to accept a service request. For example, the driver terminal may be in a status of receiving and responding to an order broadcasting of service requests from one or more passenger terminals. The second access status may mean that the driver terminal may have no access to a service request. For example, the driver terminal may have responded to an order and accepted the corresponding service request from a passenger terminal, thereby is not available to accept other service requests. Other example scenarios of the second access status may include when the driver terminal has an appointed order, when the driver is in a telephone conversation using the driver terminal, so that the driver terminal is unable to inform the driver about a service request, and/or when the driver terminal is in an inactive status or any status unable to respond to an order or a service request, or the like, or any combination thereof." - the second access status may include when the driver terminal is in an inactive status or any status unable to respond to an order or a service request is the activity state of the at least one driver is inactive; para 86, "In some embodiments, the computer server may determine the access status by acquiring a link test signal in the status information. The link test signal may be a response to a signal that may be transmitted to the vehicle(s) by the computer server for a connection. If the computer server has received the link test signal, the access status may be the first access status; and if the computer server have not received the link test signal, the access status may be the second access status."; para 87, "In some embodiments, the status information may include a routine signal transmitted by the vehicle(s) continuously to the computer server. The computer server may determine the access status by testing a presence of the routine signal. If the routine signal has been tested by the computer server, the access status may be determined as the first access status; and if the routine signal has not been tested by the computer server, the access status may be determined as the second access status.";  para 120, as above - if a candidate vehicle moves out of the first predetermined region, the computer server may remove the vehicle from being a candidate vehicle is changing the activity state of the at least one driver to inactive]. 
Li does not explicitly teach, but Hansen teaches:
... the vehicle sensor information including if the vehicle is currently operating and a number of occupants within the vehicle [HANSEN reads on: para 41, "The communications module 310 may be further configured to obtain shuttle information 320 from each shuttle in the shuttle fleet 104. The shuttle information 320 may include identity information, location information, occupancy information, and/or seating configuration information associated with each shuttle in the shuttle fleet 104. The identity information may include information sufficient to uniquely identify each shuttle in the fleet 104 such as, but not limited to, VIN number, license plate number, make and model, color, etc. The location information may include information describing a current location of each shuttle in the fleet 104 and/or current route information describing where each vehicle in the fleet 104 is currently heading. The location information may be expressed in terms of a textual address, textual geolocation coordinates (e.g., GPS coordinates, latitudinal/longitudinal coordinates, etc.), and/or visual geolocation coordinates (e.g., as expressed via a “shuttle location” indicator on a digital map).";  para 58, "Occupancy for a given shuttle may be determined based on, for example, the number of current passengers in a given shuttle (e.g., as determined via suitable occupancy sensors located in the shuttle) .."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Li to incorporate the teachings of Hansen in the same field of endeavor of transport service management to include the vehicle sensor information including if the vehicle is currently operating and a number of occupants within the vehicle. The motivation for doing this would have been to improve the transport service management of Li by efficiently matching transport service requests with service providers. See Hansen, paragraph 3, "Shuttle and shared ride systems allow users to request transportation from a pick-up location to a drop-off location. These systems typically include a fleet of human-operated shuttles (e.g., cars, vans, buses, bicycles, motorcycles, etc.) that are utilized to service the users' transportation requests".

15.	As per Claim 2, Li in view of Hansen teaches:
The MaaS system of claim 1 [as above], wherein 
Li further teaches:
the at least one driver is active when the at least one driver responds via a device to at least one ride request transmitted from the MaaS system to the device [LI reads on: para 68, "The access status to the transportation service request may include a first access status and a second access status. The first access status may mean that the driver terminal has an access to a service request, i.e., the vehicle associated with the driver terminal may be available to accept a service request."], wherein the at least one driver is inactive when the at least one driver does not respond via the device to at least one ride request transmitted from the MaaS system to the device [LI reads on: para 68, "The second access status may mean that the driver terminal may have no access to a service request. .. Other example scenarios of the second access status may include .. when the driver terminal is in an inactive status or any status unable to respond to an order or a service request, .."].

16.	As per Claim 3, Li in view of Hansen teaches:
The MaaS system of claim 1, wherein the activity factor [as above, Claim 1] is further based on  
Li further teaches:
at least one of the following: calendaring activity indicating that the at least one driver is inactive, historical activity indicating that the at least one driver routinely is inactive at a certain time, location of the vehicle, and operating state of the vehicle [LI reads on: para 25, "The methods and systems as disclosed herein aim at determining one or more candidate vehicles based on status information. The status information may include a travelling destination, an access status (i.e., availability to accept the service request) to the transportation service request, a response probability, a preference of a driver, a vehicle type, a current number of passengers in the vehicle, a maximum passenger capacity of the vehicle, a color of the vehicle, a service level of the driver, a current speed of the vehicle, or any information relative to the vehicle, or the like, or any combination thereof. The methods and systems as disclosed herein also provide ways for displaying status information and transportation service requests in a graphic view. Transportation service request may include, for example, departure information of the passenger (e.g., a pickup location), destination information of the passenger (e.g., a drop-off location), a real-time position of the passenger, a passenger identifier, a specific time of the sending of the service request, a preference of the passenger, a number of fellow passengers, or the like, or any combination thereof."].

17.	As per Claim 9, Li teaches:
A method for deactivating at least one driver of a vehicle of a Mobility-as-a-Service (“MaaS”) system [LI reads on: Fig. 1, paras 2, 3, 120, as above, Claim 1], the method comprising the steps of: 
The remainder of the claim rejected under the same rationale as Claim 1 above.

18.	As per Claim 10, Li in view of Hansen teaches:
The method of claim 9 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 2 above.

19.	As per Claim 11, Li in view of Hansen teaches:
The method of claim 9, wherein the activity factor [as above, Claim 9] is further based on 
The remainder of the claim rejected under the same rationale as Claim 3 above.

20.	As per Claim 17, Li teaches:
A non-transitory computer-readable medium for deactivating at least one driver of a vehicle, using a Mobility-as-a-Service (“MaaS”) system and including instructions that when executed by one or more processors cause the one or more processors [LI reads on: Figs. 1, 2, paras 2-4, 120, as above, Claim 1] to: 
The remainder of the claim rejected under the same rationale as Claim 1 above.

21.	As per Claim 18, Li in view of Hansen teaches:
The non-transitory computer-readable medium of claim 17 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 2 above.

22.	As per Claim 19, Li in view of Hansen teaches:
The non-transitory computer-readable medium of claim 17, wherein the activity factor [as above, Claim 17] is further based on  
The remainder of the claim rejected under the same rationale as Claim 3 above.

23.	Claims 4, 5, 7, 8, 12, 13, 15, 16 and 20   rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hansen in view of Lu et al. (US Patent Publication Number 20180240128 A1 - hereinafter Lu).

24.	As per Claim 4, Li in view of Hansen teaches:
The MaaS system of claim 1 [as above], further comprising: 
Li further teaches:
wherein the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to transmit, via the network access device [LI reads on: Fig. 1, system 100, provider terminal 140; Fig. 2, system 200; Fig. 3, processing engine 112; para 35, "FIG. 1 is a block diagram of an exemplary on-demand service system 100 according to some embodiments of the present disclosure. For example, the on-demand service system 100 may be an online transportation service platform for transportation services such as taxi hailing, chauffeur service, express car, carpool, bus service, driver hire and shuttle service. The on-demand service system 100 may be an online platform including a server 110, a network 120, a requestor terminal 130, a provider terminal 140, and a database 150. The server 110 may include a processing engine 112."; para 50, "FIG. 3 is a block diagram illustrating an exemplary processing engine 112 according to some embodiments of the present disclosure. The processing engine 112 may include an acquisition module 302, a determination module 304, a matching module 306, and an allocation module 308."; para 57, "The modules in the processing engine 112 may be connected to or communicate with each other via wired connection or a wireless connection."; para 72, "In some embodiments, the signal may be transmitted via the network 120. For example, the signal may be received by a router around the online driver terminals, and the router may be connected with an internet."], ... 
... determined to be inactive [LI reads on: paras 73, 85-87, 120, as above, Claim 1], ... 
... by the MaaS system [LI reads on: Fig. 1, as above, Claim 1].
Li in view of Hansen does not explicitly teach, but Lu teaches:
... a deactivation message to the device of the at least one driver [LU, as below] ...
... the deactivation message informing the at least one driver that the at least one driver will be deactivated [LU reads on: Fig. 2, Include/Exclude Service Provider From Selection Pool Based On Attribute And Value Of Compliance Parameter 242; para 45, "In determining the pool of available service providers for a service request 101 that is deemed to be a cash payment transaction, the provider selection component 130 may alter the provider selection process to exclude those service providers who have corresponding account status parameters 147 that indicate non-compliance with respect to prior cash payment transactions. In this way, the provider selection component 130 can enable for example, the account monitor 160 to enforce the service provider's compliance with the compliance rules 125. For example, the account monitor 160 may send a message to the service provider, indicating the service provider will receive fewer service assignments by virtue of being removed from the selection pool for service requests which are deemed to be cash type service transactions." - the account monitor 160 may send a message to the service provider, indicating the service provider will receive fewer service assignments by virtue of being removed from the selection pool for service requests which are deemed to be cash type service transactions is the deactivation message informing the at least one driver that the at least one driver will be deactivated] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Li in view of Hansen to incorporate the teachings of Lu in the same field of endeavor of transport service management to include a deactivation message to the device of the at least one driver, the deactivation message informing the at least one driver that the at least one driver will be deactivated. The motivation for doing this would have been to improve the transport service management of Li in view of Hansen by efficiently matching transport service requests with service providers. See Lu, Abstract, "The selection of the service provider for service requests may be based in part on the 

25.	As per Claim 5, Li in view of Hansen in view of Lu teaches: 
The MaaS system of claim 4, wherein the deactivation module further includes instructions when executed by the one or more processors that cause the one or more processors [as above, Claim 1] to: 
Li further teaches: 
wait a preset period of time after [LI reads on: para 182, "When the first passenger terminal have no response to the first price adjustment request provided by the computer server in a predetermined time period (e.g., 30 s, 60 s, 90 s, etc.), the first passenger terminal may send a request for re-determining price to the computer server."; para 183, " The passenger terminal may display a confirm button that instructs the passenger to respond within 120 seconds. The adjusted price may be updated if the passenger does not respond within 120 seconds."] ... 
... to deactivate the at least one driver, and deactivate the at least one driver determined to be inactive by changing the activity state of the at least one driver to inactive [LI reads on: paras 86, 87, 120, as above, Claim 1] after the preset period of time expires [LI reads on: para 183, as above - The adjusted price may be updated if the passenger does not respond within 120 seconds is after the period of time expires]. 
Li in view of Hansen does not explicitly teach, but Lu further teaches:
... transmitting the deactivation message to the device of the at least one driver [LU reads on: para 45, as above, Claim 4] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Li in view of Hansen in view of Lu to incorporate the further teachings of Lu in the same field of endeavor of transport service management to include transmitting the deactivation message to the device of the at least one driver. The motivation for doing this would have been to improve the transport service management of Li in view of Hansen in view of Lu by efficiently matching transport service requests with service providers.


The MaaS system of claim 5, wherein the communications module further includes instructions when executed by the one or more processors that cause the one or more processors [as above, Claim 4] to 
Li further teaches: 
receive a response message transmitted from the device of the at least one driver [LI, as below] ... 
... wherein the response message includes at least one of: an inactive indication, indicating that that the at least one driver is inactive; and an active indication, indicating that the at least one driver is active [LI reads on: para 85, "In step 520, the computer server may determine an access status of vehicle(s). The access status (i.e., availability to accept a service request) may include a first access status and a second access status. The first access status may mean that the driver terminal has an access to a service request, i.e., the vehicle associated with the driver terminal may be available to accept a service request."; para 86, "In some embodiments, the computer server may determine the access status by acquiring a link test signal in the status information. The link test signal may be a response to a signal that may be transmitted to the vehicle(s) by the computer server for a connection. If the computer server has received the link test signal, the access status may be the first access status; .." - If the computer server has received the link test signal, the access status may be the first access status is active indication, indicating that the at least one driver is active].
Li in view of Hansen does not explicitly teach, but Lu further teaches:
... receiving the deactivation message [LU reads on: para 45, as above, Claim 4], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Li in view of Hansen in view of Lu to incorporate the further teachings of Lu in the same field of endeavor of transport service management to include (the at least one driver) receiving the deactivation message. The motivation for doing this would have been to improve the transport service management of Li in view of Hansen in view of Lu by efficiently matching transport service requests with service providers.


The MaaS system of claim 7, wherein the deactivation module further includes instructions when executed by the one or more processors that cause the one or more processors [as above, Claim 1] to 
Li further teaches: 
deactivate the at least one driver when the response message includes the inactive indication [LI reads on: para 86, ".. and if the computer server have not received the link test signal, the access status may be the second access status." - the second access status is the inactive indication; para 120, "In some embodiments, a driver terminal may update status information. For example, when a driver responds to a service request, the access status of the driver terminal may be changed from the first access status to the second access status. The updated status information may be transmitted from the driver terminal to the computer server. The vehicle associated with the driver terminal may be excluded from the candidate vehicles, .."].

28.	As per Claim 12, Li in view of Hansen teaches: 
The method of claim 9 [as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 4 above.

29.	As per Claim 13, Li in view of Hansen in view of Lu teaches: 
The method of claim 12 [as above], further comprising the steps of: 
The remainder of the claim rejected under the same rationale as Claim 5 above.

30.	As per Claim 15, Li in view of Hansen in view of Lu teaches: 
The method of claim 12 [as above], further comprising the step of 
The remainder of the claim rejected under the same rationale as Claim 7 above.

31.	As per Claim 16, Li in view of Hansen in view of Lu teaches: 
The method of claim 15 [as above], further comprising the step of 
The remainder of the claim rejected under the same rationale as Claim 8 above.

32.	As per Claim 20, Li in view of Hansen teaches: 
The non-transitory computer-readable medium of claim 17, further including instructions that when executed by one or more processors cause the one or more processors [as above, Claim 17] to 
The remainder of the claim rejected under the same rationale as Claim 4 above.

33.	Claims 6 and 14  rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hansen in view of Lu in further view of Hu et al. (US Patent Publication Number 20170228683 A1 - hereinafter Hu).

34.	As per Claim 6, Li in view of Hansen in view of Lu teaches: 
The MaaS system of claim 5, wherein the preset period of time [as above, Claim 5] is 
Li in view of Hansen does not explicitly teach, but Lu further teaches:
... at least one prior deactivation message [LU reads on: para 45, as above, Claim 4; para 48, "Still further, in some examples, the provider selection component 130 may alter the provider selection process for non-compliant providers, subject to limits of a selection or optimization objective. For example, the exclusion of negative weighting of non-compliant providers with respect to the available pool for given service requests may be subject to an objective in which the wait time for the requester of the service requester is not increased by a threshold amount. In some variations, the provider selection component 130 handles multiple service requests concurrently, with an optimization object that includes minimizing an average wait time for service providers to each the service location 109 (e.g., pickup location) of the corresponding requesters. In such examples, the exclusion or negative weighting of service non-compliant service providers may be subject to a threshold negative impact with respect to the optimization objective. For example, the exclusion of the non-compliant service provider may be subject to the average wait time for open service requests 101 to not be increased by a threshold amount (e.g., one minute)."; para 49, "In some examples, the provider selection component 130 alters the provider selection process for providers based on a type or severity of the non-compliance (e.g., amount owed, duration of non-compliance, number of transactions which the service provider failed one of the compliance rules 125, etc.). For example, the provider selection component 130 may exclude a non-compliant service provider from service requests which are deemed to be cash transactions when a degree of non-compliance is deemed severe (e.g., exceeding a severity threshold by amount, duration, etc.), while the provider selection component 130 may weight against matching the non-compliant service provider with such service requests when the degree of non-compliance is deemed moderate."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Li in view of Hansen in view of Lu to incorporate the further teachings of Lu in the same field of endeavor of transport service management to include (response of the at least one driver to) at least one prior deactivation message. The motivation for doing this would have been to improve the transport service management of Li in view of Hansen in view of Lu by efficiently matching transport service requests with service providers.
Li in view of Hansen in view of Lu does not explicitly teach, but Hu teaches:
... based on a learned response of the at least one driver [HU reads on: para 183, "For a type of transportation service, transportation service distance (distance from the service provider to the current location of the service user) may be designated as a feature of the service order. By analyzing the response degree of a service provider to service orders at different distances and training the service distribution system 100, the degree of reply of the service provider 30y to a real-time service order may be estimated." - By analyzing the response degree of a service provider to service orders at different distances and training the service distribution system 100 is based on a learned response of the at least one driver] to ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Li in view of Hansen in view of Lu to incorporate the teachings of Hu in the same field of endeavor of transport service management to include based on a learned response of the at least one driver. The motivation for doing this would have been to improve the transport service management of Li in view of Hansen in view of Lu 

35.	As per Claim 14, Li in view of Hansen in view of Lu teaches: 
The method of claim 13, wherein the preset period of time [as above, Claim 13] is 
The remainder of the claim rejected under the same rationale as Claim 6 above.



Response to Arguments

36.	Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections necessitated by the amendments. 

37.	Applicant argues (at pp. 9-10) that the claims are "the present claims recite a particular use and unconventional arrangement of elements to achieve the noted improvements", and thus overcome 35 U.S.C. 101 (as a practical application of the abstract idea at step 2A, Prong 2 of the 2019 PEG). 
Examiner respectfully disagrees. The subject matter of the claimed invention is directed to determining the availability of a driver, which is a judicial exception (abstract idea) of Certain Methods of Organizing Human Activity under the 2019 PEG; the instant invention merely uses a computer as a tool to carry out the abstract idea, and simply links the use of the judicial exception to a particular technological environment (receiving sensor information from the vehicle) - see MPEP 2106.05(h).  

38.	Applicant also argues (at p.10) that "the claims include significantly more than simply an abstract idea" at step 2B of the 101 analysis.
Examiner respectfully disagrees. As explained at paragraph 11 above in this Office Action, the additional elements in the claims are simply generic computer elements, with the computer merely used as a tool to implement the abstract idea but without any improvement to the functioning of the computer itself, and do not amount to an inventive concept. 

39.	The remainder of Applicant's arguments concerning the 35 U.S.C. 102 and 103 rejections are moot in light of the new rejections incorporating Hansen.



Conclusion

40.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

41.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use  .


/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623